Title: From George Washington to Robert Morris, 3 June 1783
From: Washington, George
To: Morris, Robert


                  
                     Dear Sir
                     Head Quarters Newburgh June 3d 1783
                  
                  Your favor of the 29th Ulto has been duly received.
                  We are now preparing to carry into execution the Resolution of Congress of the 26th of May, and I am making out the furloughs accordingly—but I am extremely apprehensive that insuperable difficulties & the worst of consequences may be expected, unless the Notes you mention shall be paid to the Officers & Men before their departure from this Cantonment—it is for the sole purpose of bringing them forward to the Pay Mastr with the greatest expedition, that I send the Messenger who is the bearer of this—pray do not delay him a single instant, but if all the Notes should not be ready, forward the remainder by the earliest possible opportunity & be so good as to inform me when they may be expected.
                  I write in haste & with earnestness because some circumstances which have just come to my knowledge make it necessary not a moment’s time should be lost.
                  Tho it is much to be lamented that at least a Month’s Pay could not have been given to the Troops in money before they left this place; yet I am in hopes your Notes will in some measure remedy the Evils which might have been expected from their disappointment—Nothing else can now avert the most alarming consequences or distresses of the most cruel nature, particularly to the Officers.
                  Before I retire from public life, I shall with the greatest freedom give my sentiments to the States on several political subjects, amongst those will be comprehended the particular object you recommend to my attention. with great regard I have the honor to be &.
                  
               